 378DECISIONSOF NATIONAL LABOR RELATIONS BOARDSigWold Storage & Transfer,Inc. and BenjaminLaughlin,Petitioner and Local 959, InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Independent.Case 19-RD-603August 8, 1973DECISION ON REVIEW ANDCERTIFICATION OF RESULTSBY MEMBERSJENKINS, KENNEDY, AND PENELLOPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 19, anelection by secret ballot was conducted on December21, 1972, under the direction and supervision of theRegional Director among employees in the unit foundappropriate. An official tally of ballots was served onthe parties which showed that of approximately 14eligible voters, 5 ballots were cast for and 8 against theUnion. There was one challenged ballot which wasinsufficient to affect the results of the election. TheUnion, by telegram, filed objections to the conductaffecting the outcome of the election. Thereupon, theRegional Director conducted an investigation of theobjections and on April 30, 1973, issued his Supple-mental Decision, Order, and Direction of SecondElection in which he finds that the filing of the objec-tions was timely; sustains Objections 2 and 3; and setsaside the election conducted December 21, 1972, anddirects that a second election be conducted. Thereaf-ter, in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Employer filed a timely request forreview of the Regional Director's Supplemental Deci-sion alleging,inter alia,that the objections were un-timely filed.On May 29, 1973, the Board, by telegraphic order,granted the request for review with respect to thetimeliness of the filing of objections, deferring rulingwith respect to the merits of the objections I andstayed the second election pending decision on re-view. The Employer thereafter filed a brief on review.i In view of our finding herein that the objections were not timely filed,we find it unnecessary to consider that portion of the request for reviewdealing with the merits of the objections, as such matters are now mootPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issue under review, includingthe Employer's brief on review and makes the follow-ing findings:It is not controverted that under the Board's Rulesthe last day on which timely objections could havebeen filed at the Board's Regional Office at Seattle,Washington, was January 2, 1973. On that day, at3:16 p.m. (P.S.T.), the Union filed with the WesternUnion office at Fairbanks, Alaska, a telegram fortransmission to the Seattle Regional Office, settingforth its objections to the election. This telegram wasreceived at the Western Union Seattle office on thesame day at 4:51 (P.S.T.), 9 minutes before the normalclosing time of the Seattle Regional Office, but wasnot delivered to the Regional Office until January 3at 1:49 p.m. (P.S.T.).In these circumstances, we find contrary to the Re-gional Director that the Union's telegraphic transmis-sion of its objections did not result in timely filing ofobjections as it was not received in the Regional Of-fice on January 2, nor could it reasonably have beenexpected to have been delivered on that date.2As proper objections have not been timely filed inaccordance with Section 102.69 of our Rules and asthe tally of ballots shows that the Union has not re-ceived a majority of the valid ballots cast, we shallcertify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for Local 959, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Independent, and thatsaid labor organization is not the exclusive represent-ative of all the employees, in the unit herein involved,within the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.2 SeeHughes Tool Company, d/b/a KLAS-TV,197 NLRB No 178,North-ern Natural Gas Company,192 NLRB 549 (1971),Wilson-Sinclair Co,191NLRB 341 (1971) CfRio de Oro Uranium Mines, Inc,119 NLRB 153,wherein the delay was not attributable to the objecting party as it could bereasonably assumed that its actions would have affected timely delivery205 NLRB No. 70